228 P.3d 758 (2010)
168 Wash.2d 1011
STATE of Washington, Respondent,
v.
Jose Juan MONTANO, Petitioner.
No. 83879-8.
Supreme Court of Washington.
March 3, 2010.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Madsen and Justices C. Johnson, Sanders, Owens and J. Johnson, considered this matter at its March 2, 2010, Motion Calendar and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petitioner's Motion for Discretionary Review is granted, the trial court's order refusing to modify the order of indigency is reversed, and the Clerk of this Court is directed to appoint Mr. Jeffrey Goldstein as counsel for the Petitioner in Supreme Court cause number 82855-5.
For the Court,
/s/MADSEN, C.J.
Chief Justice.
*759